Justice Thomas,
concurring in the judgment.
I agree with Justice Scalia that the Constitution does not protect a right to informational privacy. Ante, at 160, 178 L. Ed. 2d, at 687 (opinion concurring in judgment). No provision in the Constitution mentions such a right. Cf. Lawrence v. Texas, 539 U.S. 558, 605-606, 123 S. Ct. 2472, 156 L. *693Ed. 2d 508 (2003) (Thomas, J., dissenting) (“I can find neither in the Bill of Rights nor any other part of the Constitution a general right of privacy ...” (internal quotation marks and brackets omitted)). And the notion that the Due Process Clause of the Fifth Amendment is a wellspring of unenumerated rights against the Federal Government “strains credulity for even the most casual user of words.” McDonald v. Chicago, 561 U.S. 742, 811, 130 S. Ct. 3020, 177 L. Ed. 2d 894 (2010) (Thomas, J., concurring in part and concurring in judgment).